ATTACHMENT TO NOTICE OF ALLOWABILITY
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Amendment
Acknowledgment is made of Applicants’ amendment and response filed 07/04/22 in response to the non-final Office Action mailed 04/04/22. 
	With regard to the claimed specific Roseburia intestinalis SNUG30017 strain having the accession number KCTC13327BP strain, Applicants’ response has provided the necessary statements complying with the deposit rule.
Examiner’s Amendment
2)	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The authorization to prepare this Examiner’s amendment was provided by Applicants’ representative Jongwon Kim. See the Interview Summary. 
	Claims 1-15 are canceled.
New claims 16-26 as set forth below are added:
--Claim 16 (New). A composition in the form of a tablet comprising an amount of Roseburia intestinalis SNUG30017 strain having the accession number KCTC13327BP.
Claim 17 (New). The composition of claim 16, wherein the amount is 2 x 109 CFU of the Roseburia intestinalis SNUG30017 strain. 
Claim 18 (New). The composition according to claim 16, wherein the composition is a probiotic composition.
Claim 19 (New). The composition according to claim 16, further comprising at least one of a pharmaceutically acceptable excipient and a freeze-drying agent.
Claim 20 (New). The composition of claim 16, wherein the Roseburia intestinalis SNUG30017 strain comprises flagella and the strain has one or more characteristics of strengthening tight junctions between epithelial cells, reducing the concentration of blood lipopolysaccharide (LPS), increasing expression of Occludin gene, and increasing expression of MUC2 gene in a mammal orally administered with the composition compared to a corresponding mammal not administered with the composition in an alcoholic fatty liver disease-induced animal model.
Claim 21 (New). The composition of claim 16, wherein the Roseburia intestinalis SNUG30017 strain comprises flagella and the strain has the characteristic of reducing expression of at least one of CXCL2, CXCL5, TNF-alpha, and IL-1 beta liver inflammatory cytokine genes, or at least one of PPAR-gamma and CD36 liver fat synthesis genes in a mammal orally administered with the composition compared to a corresponding mammal not administered with the composition in an alcoholic fatty liver disease-induced animal model.
Claim 22 (New). The composition of claim 16, wherein the Roseburia intestinalis SNUG30017 strain comprises flagella and the strain has the characteristic of reducing concentration of at least one of blood alanine aminotransferase (ALT), blood aspartate aminotransferase (AST), and liver triglycerides in a mammal orally administered with the composition compared to a corresponding mammal not administered with the composition in an alcoholic fatty liver disease-induced animal model.
 Claim 23 (New). A pharmaceutical composition in the form of a tablet comprising one or more of cells of the Roseburia intestinalis SNUG30017 strain having the accession number KCTC13327BP, a flagella extract of the strain comprising a flagellin, a culture of the strain, and a concentrate and dried product of the culture.
Claim 24 (New). A food composition in the form of a dairy product, yogurt, curd, cheese, fermented oil, powdered milk, a milk-based fermented product, ice cream, a fermented cereal-based product, milk based powder, a beverage, a dressing, or a pet feed comprising one or more of cells of Roseburia intestinalis SNUG30017 strain having the accession number KCTC13327BP, a flagella extract of the strain comprising a flagellin, a culture of the strain, and a concentrate and dried product of the culture.
Claim 25 (New). The composition according to claim 24, wherein the food composition is a probiotic composition.
Claim 26 (New). The composition according to claim 24, wherein the Roseburia intestinalis SNUG30017 strain causes an increase of Akkermansia and Prevotella in the gut microbiota of a mammal orally administered with the composition compared to a corresponding mammal not administered with the composition in an alcoholic fatty liver disease-induced animal model.--
Status of Claims
3)	Claims 1-15 have been amended via the amendment filed 07/04/22.
	Claims 1-15 are canceled via this Examiner’s amendment.
New claims 16-26 are added via this Examiner’s amendment.
	The examination has been extended to the previously non-elected composition species of flagella extract of the Roseburia intestinalis strain and the concentrate and dried product of culture of the strain; and the Roseburia intestinalis having the various identified characteristics. 
	Claims 16-26 are pending and are under examination.

Objection(s) Withdrawn
4)	The objections to the claims and to the specification made in paragraph 8 of the Office Action mailed 04/04/22 are withdrawn in light of Applicants’ amendments.
Rejection(s) Moot
5)	All rejections of 1, 2 and 8-12 set forth in the Office Action mailed 04/04/22 are moot in light of the cancellation of the claims.
Objection(s) Moot
6)	All claim objections set forth in the Office Action mailed 04/04/22 are moot in light of the cancellation of the claims.
Conclusion
7)	Claims 16-26, now renumbered as claims 1-11 respectively, are allowed. The claims are supported by the original and canceled claims and throughout the as-filed specification including Examples and Figures.
Pursuant to the procedures set forth in MPEP 821.04, claims directed to the previously non-elected composition species of flagella extract of the Roseburia intestinalis strain and the concentrate and dried product of culture of the strain; and the Roseburia intestinalis having the various identified characteristics have been fully examined, and the election requirement for these species as set forth in the Office Action mailed 11/29/2021 is hereby withdrawn. In view of this withdrawal of the species election requirement as to the rejoined species, Applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction or species election requirement is withdrawn, the provisions of 35 U.S.C 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-132 (CCPA 1971). See also MPEP § 804.01. 
Correspondence
8)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission. Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
9)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m (EST). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor Gary Nickol, can be reached on (571) 272-0835.
10)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/S. DEVI/
S. Devi, Ph.D.Primary Examiner
Art Unit 1645                                                                                                                                                                                                        

August, 2022